Case 1-19-11152-bhl   Doc 42   Filed 08/26/19 Entered 08/26/19 13:49:50   Desc Main
                               Document     Page 1 of 6
Case 1-19-11152-bhl   Doc 42   Filed 08/26/19 Entered 08/26/19 13:49:50   Desc Main
                               Document     Page 2 of 6
Case 1-19-11152-bhl   Doc 42   Filed 08/26/19 Entered 08/26/19 13:49:50   Desc Main
                               Document     Page 3 of 6
Case 1-19-11152-bhl   Doc 42   Filed 08/26/19 Entered 08/26/19 13:49:50   Desc Main
                               Document     Page 4 of 6
Case 1-19-11152-bhl   Doc 42   Filed 08/26/19 Entered 08/26/19 13:49:50   Desc Main
                               Document     Page 5 of 6
Case 1-19-11152-bhl   Doc 42   Filed 08/26/19 Entered 08/26/19 13:49:50   Desc Main
                               Document     Page 6 of 6
